Per Curiam : It is incontestable, that the money received from Brown by the appellant, belonged, in justice, equity and of right, to appellee, and it., should have been paid to him on demand made for that purpose by him. Appellant got possession of the money on the pretense that his intestate was liable for it, and the note had been proved up against the estate. The estate had not paid the note. Brown was liable for it as principal, and to satisfy it, he paid the money to appellant, who now refuses to apply it to the note. In this he has no lawful justification. The money, ex equo 'et bono, belongs to the appellee, and the judgment must be affirmed. Judgment affirmed.